t c summary opinion united_states tax_court jonell s and sedelia r durand petitioners v commissioner of internal revenue respondent docket no 21076-07s filed date jonell s and sedelia r durand pro sese derek p richman for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax respondent disallowed petitioners’ claimed miscellaneous_itemized_deductions of dollar_figure before application of the 2-percent floor of sec_67 and deduction for charitable_contribution s of dollar_figure respondent allowed petitioners the standard_deduction instead the issue remaining for decision2 is whether petitioners are entitled to itemized_deductions in an amount in excess of the standard_deduction background some of the facts have been stipulated and are so found 1sedelia r durand mrs durand did not appear at trial or sign the stipulation of facts the court will dismiss mrs durand for failure properly to prosecute and will enter a decision against mrs durand consistent with the decision entered against jonell durand mr durand 2mr durand concedes that petitioners are not entitled to the claimed dollar_figure deduction for job supplies or the claimed dollar_figure deduction for education respondent concedes that petitioners are entitled to a dollar_figure lifetime_learning_credit for and dollar_figure deduction for tax preparation for subject_to sec_67 finally mr durand presented neither evidence nor argument that petitioners are entitled to their claimed deduction for charitable_contribution s of dollar_figure petitioners are therefore deemed to have conceded the issue see 61_tc_311 mikalonis v commissioner tcmemo_2000_281 the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed mrs durand resided in new york and mr durand resided in florida during mr durand worked as a salesperson for benq latin america corp he was required to visit accounts within the immediate territory of miami and fort lauderdale mr durand was also required by his employer to have a cell phone and internet service at his home he was not reimbursed by his employer for his expenditures instead petitioners claimed dollar_figure in unreimbursed employee_expenses on their schedule a itemized_deductions before application of the 2-percent floor of sec_67 petitioners’ unreimbursed employee_expenses consist of dollar_figure for vehicle expenses based on the standard mileage rate of cents for big_number miles dollar_figure for parking fees and tolls dollar_figure for unspecified business_expenses dollar_figure for job supplies and dollar_figure for education i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions see sec_7491 petitioners have not alleged that sec_7491 applies and they have neither complied with the substantiation requirements nor maintained all required records see sec_7491 and b accordingly the burden_of_proof remains on petitioners ii unreimbursed employee_expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business but as a general_rule deductions are allowed only to the extent that they are substantiated sec_274 no deductions are allowed for gifts listed_property or traveling entertainment amusement or recreation unless substantiated taxpayers must keep records sufficient to establish the amount of the items required to be shown on their federal_income_tax returns if the taxpayer establishes that he has incurred a deductible expense yet is unable to substantiate the exact amount the court may estimate the deductible amount in some circumstances the cohan_rule 39_f2d_540 2d cir 3the term listed_property is defined to include passenger automobiles and cell phones sec_280f v but the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating their expenses sec_274 and the regulations thereunder require taxpayers to substantiate their deductions by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use the time of the expenditure or use the place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of the persons entertained or receiving the gift see sec_1_274-5t and b temporary income_tax regs fed reg date as to the rules of substantiation the temporary_regulation provides that taxpayers must maintain and produce such substantiation as will constitute proof of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date written evidence has considerably more probative value than oral evidence and the probative value of written evidence is greater the closer in time it is to the expenditure or use id although a contemporaneous log is not required a record made at or near the time of the expenditure or use that is supported by sufficient documentary_evidence has a higher degree of credibility than a subsequently prepared statement id the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate the statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence id to satisfy the adequate_records requirement of sec_274 the taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of expenditure or use sec_1 5t c i temporary income_tax regs fed reg date the adequate record must be prepared or maintained in such manner that each recording of an element or use is made at or near the time of the expenditure or use sec_1 5t c ii temporary income_tax regs fed reg date ‘ m ade at or near the time of the expenditure or use’ means that the elements of an expenditure or use are recorded at a time when in relation to the use or making of an expenditure the taxpayer has full present knowledge of each element of the expenditure or use sec_1_274-5t temporary income_tax regs supra the level of detail required in an adequate record to substantiate the taxpayer’s business use may vary depending on the facts and circumstances sec_1_274-5t temporary income_tax regs fed reg date for example a taxpayer’s use of a vehicle for both business and personal purposes and whose only business use of the vehicle is to make deliveries to customers on an established route may satisfy the adequate record requirement by recording the total number of miles driven during the taxable_year the length of the delivery route once and the date of each trip at or near the time of the trips or establishing the date of each trip with a receipt record of delivery or other documentary_evidence id a vehicle expense sec_1 deduction based on the standard mileage rate to substantiate petitioners’ deduction for vehicle expenses mr durand submitted a letter from his employer which states that mr durand was not entitled to reimbursement for his visits and travel to his accounts a customer list and a summary that includes customers’ names and addresses the number of miles traveled one way and round trip and the total miles traveled per month from his employer’s office to each account the cost per toll and the total cost per month and the cost of parking per visit and the total cost per month in addition mr durand testified that he created his summary by googling the miles from my office to each customer’s address from the customer list his employer_provided and providing a conservative average of the number of visits to each customer during an average month he also testified that his summary was not created in rather he made the summary recently mr durand’s testimony established that he did not accurately record his business mileage at or near the time of his business use and that the numbers of visits were mere estimates or averages see sec_1_274-5t c temporary income_tax regs fed reg date the court therefore finds that petitioners are not entitled to their deduction for mileage see sanford v commissioner supra pincite rodriguez v commissioner supra see also sec_1 5t c temporary income_tax regs supra the substantiation requirements are designed to encourage taxpayers to maintain records and documentary_evidence respondent’s determination is sustained deduction for parking fees tolls and transportation_expenses petitioners claimed a dollar_figure deduction for parking fees and tolls these expenses may generally be deducted as a separate item see revproc_2003_76 sec_5 2003_2_cb_924 with respect to mr durand’s summary of his expenses for tolls and parking mr durand testified that he took the customers that he would have to pay the tolls coming from the office to downtown by the toll road he also testified that he did not have any receipts for his parking expense rather he put an average between dollar_figure to dollar_figure finally he explained that his estimates were very conservative with regard to the parking with the tolls and the miles other than mr durand’s summary and testimony petitioners have provided no other evidence eg a receipt to substantiate their deduction for parking fees and tolls the court therefore finds that petitioners are not entitled to their deduction for parking fees and tolls see kodak v commissioner tcmemo_1991_485 affd without published opinion 14_f3d_47 3d cir jones v commissioner tcmemo_1987_554 see also 294_f2d_328 4th cir the court may reject a taxpayer’s uncorroborated self-serving testimony affg 34_tc_845 87_tc_74 same absent credible documentation of petitioners’ expenditures the record provides no basis for making a determination under the cohan_rule respondent’s determination is sustained b unspecified business_expenses petitioners’ deduction for unspecified business_expenses consists of charges for internet service and mr durand’s cell phone use to substantiate petitioners’ deduction for unspecified business_expenses mr durand provided the letter from his employer which states that cell phone charges and home internet service were not reimbursed by benq and a cingular wireless statement for the period - mr durand also testified that he had no other records of these expenses for because some of them were thrown away expenses for cell phone use must be substantiated in accordance with sec_274 and the regulations thereunder sec_274 see supra pp and note petitioners have provided no evidence that substantiates their cell phone expense in accordance with sec_274 and the regulations thereunder thus petitioners are not entitled to their claimed deduction and the court cannot apply the cohan_rule to estimate a deductible expense see sanford v commissioner t c pincite 4petitioners did not attempt to reconstruct the records of their unspecified business_expenses see 122_tc_305 sanderlin v commissioner tcmemo_2008_209 sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer can establish that the taxpayer’s failure to produce an adequate record is due to the loss of the record through circumstances beyond the taxpayer’s control the taxpayer may substantiate a deduction by reasonable reconstruction of the expenditures the court has characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and the court may apply the cohan_rule to estimate petitioners’ deductible expense provided that the court has a reasonable basis for making an estimate see 85_tc_731 an estimate must have a reasonable evidentiary basis pistoresi v commissioner tcmemo_1999_39 petitioners have provided no receipts or other documentation to substantiate their internet expense therefore petitioners are not entitled to the deduction and the court cannot estimate a deductible expense because they have not provided the court with any basis for making an estimate in sum respondent’s determination denying petitioners’ dollar_figure deduction for unspecified business_expenses is sustained iii itemized_deductions respondent conceded that petitioners are entitled to a dollar_figure miscellaneous itemized_deduction for tax preparation fees the dollar_figure amount however does not exceed the 2-percent floor of sec_67 thus petitioners are not entitled to the claimed deduction 5taking into account respondent’s concession of a dollar_figure lifetime_learning_credit petitioners’ adjusted_gross_income for is dollar_figure to exceed the 2-percent floor of sec_67 petitioners’ miscellaneous_itemized_deductions must exceed continued respondent made no adjustments in the notice_of_deficiency to petitioners’ itemized_deductions for real_property_taxes of dollar_figure and mortgage interest of dollar_figure but taking into account petitioners’ concessions and the court’s determinations their remaining itemized_deductions total dollar_figure which is less than the dollar_figure standard_deduction see revproc_2003_85 sec_3_10 2003_2_cb_1184 the court assumes that petitioners would want the larger amount and therefore sustains respondent’s use of the standard_deduction see sec_63 george v commissioner tcmemo_2006_121 taxpayers may either elect the standard_deduction or elect to itemize deductions to reflect the foregoing an appropriate order will be issued and decision will be entered under rule continued dollar_figure
